AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This Amendment to Convertible Promissory Note (this “Amendment”) is made as of
August 11, 2017 by and between Nabufit Global, Inc., a Delaware corporation (the
“Borrower”) and MEMP, ApS, a Danish Company (the “Holder”) to amend that certain
Convertible Promissory Note dated June 27, 2017 (the “Note”). Capitalized terms
used but not otherwise defined in this Amendment shall have the meanings given
to them in the Note.

WHEREAS, Section 4.3 of the Note provides that the Note may be amended only by
the written consent of Borrower and the Holder; and

WHEREAS, Borrower and the Holder, desire to amend the Note as set forth in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth below
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and Holder hereby agree as follows:

1. Amendments.  Article I Section 1.1 Conversion Right and Conversion Price is
amended as follows:

Conversion Right and Conversion Price.  At any time prior to the Maturity Date,
Holder shall have the right to convert all or any part of the outstanding and
unpaid Net Amount and accrued and unpaid interest of this Note into fully paid
and non-assessable shares of Common Stock, as such Common Stock exists on the
Issue Date, or any shares of capital stock or other securities of the Borrower
into which such Common Stock shall hereafter be changed or reclassified at the
conversion price of US$2.75 per share (the “Conversion Price”).

2. Adjustments.  The following section is added as Section 1.2(c)

(c)If, at any time when this Note is issued and outstanding and prior to
conversion of all of the Note, there shall be any merger, consolidation,
exchange of shares, recapitalization, reorganization, or other similar event, as
a result of which shares of Common Stock of the Borrower shall be changed into
the same or a different number of shares of another class or classes of stock or
securities of the Borrower or another entity, or in case of any sale or
conveyance of all or substantially all of the assets of the Borrower other than
in connection with a plan of complete liquidation of the Borrower, then the
Holder of this Note shall thereafter have the right to receive upon conversion
of this Note, upon the basis and upon the terms and conditions specified herein
and in lieu of the shares of Common Stock immediately theretofore issuable upon
conversion, such stock, securities or assets which the Holder would have been
entitled to receive in such transaction had this Note been converted in full
immediately prior to such transaction (without regard to any limitations on
conversion set forth herein), and in any such case appropriate provisions shall
be made with respect to the rights and interests of the Holder of this Note to
the end that the provisions hereof (including, without limitation, provisions
for adjustment of the Conversion Price and of the number of shares issuable  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

upon conversion of the Note) shall thereafter be applicable, as nearly as may be
practicable in relation to any securities or assets thereafter deliverable upon
the conversion hereof.

3. Continuing Agreement.  Except as modified in this Amendment, the provisions
of the Note will remain unchanged and in full force and effect and govern this
Amendment.

4. Entire Agreement.  This Amendment and the Note (as amended hereby) set forth
the entire agreement and understanding of the Borrower and the Holder holding
such Note with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of such parties with respect
thereto.  In the event of a conflict between this Amendment and the Note, this
Amendment shall control.

5. Counterparts; Copies.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.  Facsimiles and copies of
signatures will be deemed binding originals.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to Convertible Promissory Note is executed as
of the date first set forth above.

COMPANY:

NABUFIT GLOBAL, INC.

a Delaware corporation

 

By: Picture 1 [nbft_ex10z61.jpg]

Name: Robert Bench

Title: Chief Financial Officer

 

IN WITNESS WHEREOF, this Amendment to Convertible Promissory Note is executed as
of the date first set forth above.

INVESTOR:

 

MEMP, ApS

a Danish company

 

By:

Name: